DETAILED ACTION
This action is responsive to the response filed on 08/16/2021. Claims 1-19 are pending in the case. Claims 1, 7, 8 and 14 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 14 variously recite the limitation “wherein the predictive model is trained to identify from the identified user's intent in requesting to access the video content item whether to present…" (emphasis added), e.g. lines 20-21 of Claim 1.   subjective intent of the user in requesting
Claims 2-6, 9-13 and 15-19 are dependents of Claims 1, 8 and 14, respectively, and contain all the features of their independent claim and fail to resolve the deficiencies of Claims 1, 8 and 14; therefore they are rejected for the same reasons as above. 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al. (US 20130159228 A1, cited in previous Office Action, published 06/20/2013), hereinafter Meijer in view of Su et al (US 20170359580 A1, cited in previous Office Action, effectively filed 06/10/2016), hereinafter Su. 

Regarding Claim 1, Meijer teaches:
A method for presenting a customized user interface, comprising: selecting at least a plurality of users of a video content delivery service from users of the video content delivery service; for a plurality of user devices associated with the plurality of users: receiving requests for video content items; (See FIG.s 1-5, user models 116 in data store 118; a user experience (UX) is provided to a user. The UX can include, but is not limited to, an operating system, an application (e.g., word processor, electronic mail, computer aided drafting, video game, etc.), a user interface, and so forth. [0053] user models associated with other users [0037], services component 406 is configured to 
receiving objective data related to contexts in which the requests for video content items were made; (the monitoring component 108 is configured to receive implicit or explicit feedback 114 generated during, or in association with, the user's 106 interaction with a UX 104… the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), employed by the user 106 to produce a result or output [0028], a user's interaction with a user experience (UX) is monitored to obtain usage feedback [0057])
causing each of the plurality of user devices to prompt the associated users to provide subjective data related to an intent of a user when requesting the video content items; and (query component 204 is configured to obtain explicit feedback 114 from the user 106 via one or more feedback queries or questions. The query component 204 can generate one or more feedback queries, and provide the feedback queries to the user 106. The queries can relate to, for example, the user's comfort with a feature or function of the UX 104, emotional response to an event in the UX 104, or a desired result based on a set of inputs, etc. [0029] a feedback query can be generated and provided to the user. The query can relate to, for example, the user's comfort with a feature or function 
receiving subjective data generated based on user input responsive to the prompt; (The query component 204 can receive a response to the feedback query (e.g., feedback 114) from the user 106. The response can include a selection from a set of options (e.g., yes, no, etc.), a rating (e.g., 1 to 10, etc.), a textual phrase, and so forth [0029] response to the feedback query can be received from the user (e.g. query feedback). The response can include a selection from a set of options (e.g., yes, no, etc.), a rating (e.g., 1 to 10, etc.), a textual phrase, and so forth [0057])
receiving, from a first user device, input that maps each of a plurality of user intents to at least one of a plurality of different user interfaces for presenting video content items; (prediction component 404 is configured to infer, determine, or otherwise predict one or more actions intended by the user 106, difficulties of the user 106, or errors of the user 106, with regards to UX 104 based at least in part on the user model 116 [0037])
training a predictive model to identify a subjective intent of the user in requesting a video content item based on objective data received from a user device associated with the user using at least a portion of the objective data received from the plurality of user devices and at least a portion of the subjective data received from the plurality of user devices, (usage feedback, query feedback, and/or sensed characteristics are analyzed to determine one or more attributes for a user model associated with the user… the user model can include a set of attributes corresponding to features of the UX [0060] one or more actions intended by the user, difficulties (e.g., that the user is 
wherein the predictive model is trained to identify from the identified user's intent in requesting to access the video content item whether to present the user with a first user interface having a first set of user interface elements associated with a first user intent in which the video content item is presented or (The prediction component 404 is configured to infer, determine, or otherwise predict one or more actions intended by the user 106, difficulties of the user 106, or errors of the user 106, with regards to UX 104 based at least in part on the user model 116, a classification, and/ or emotional state of the user 106. For example, if the user 106 is classified a novice, then the prediction component 404 can determine that the user 106 is likely to have difficulty with a level of a video game included in the UX 104 [0037] if the UX 104 includes a video game, and the user 106 is classified as a novice regarding a first function of the video game (e.g., jumping, shooting, etc.), then the services component 406 can modify the video game, or game play, to assist the user 106 with the first function. As additional examples, the services component 406 can provide the user 106 with a tutorial regarding the first function, provide a set of advertisements for aids to assist the user 106, provide access 
a second user interface associated with a second user intent for presenting the video content item; (the user 106 can be classified as a novice, intermediate, or expert user based on the user model 116, and the adaptation component 112 can modify the UX 104 based on the classification… an attribute score (e.g., grade, rank, etc.) for a first feature of the UX 104 can satisfy a set of criteria (e.g., exceed a threshold, etc.) for the user to be classified as an expert for the first feature, while the user 106 may be classified as a novice, etc. for a second feature. The adaptation component 112 can modify one or more features, functions, or operations of the UX 104 based on the classification. For example, the adaptation component 112 can modify a user interface associated with the UX based on the classification [0036])
receiving, from a second user device, a request for a first video content item; (a user experience (UX) is provided to a user. The UX can include, but is not limited to, an operating system, an application (e.g., word processor, electronic mail, computer aided drafting, video game, etc.), a user interface, and so forth [0053])
receiving, from the second user device, objective data related to a context in which the request for the first video content item was made; (the monitoring component 108 is configured to receive implicit or explicit feedback 114 generated during, or in association with, the user's 106 interaction with a UX 104… the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), employed by the user 106 to produce a result or output [0028] 
providing at least a portion of the objective data received from the second user device to the predictive model; (usage feedback, query feedback, and/or sensed characteristics are analyzed to determine one or more attributes for a user model associated with the user… the user model can include a set of attributes corresponding to features of the UX [0060] user can be classified based in part on a user model [0061])
receiving a first output from the predictive model indicating, based on the subjective intent identified by the predictive model, that the second user device is to present the first video content item in the first user interface having the first set of user interface elements based on the subjective intent identified by the predictive model; in response to receiving the first output from the predictive model, causing the second user device to present the first video content item in the first user interface having the first set of user interface elements based on the subjective intent identified by the predictive model; (a user can be classified based in part on a user model… For example, the user can be classified as a novice, intermediate, or expert for the UX user based on the user model. Additionally or alternatively, one or more attributes of the user can be classified based on corresponding attributes included in the user model. For instance, an attribute score (e.g., grade, rank, etc.) for a first feature of the UX can satisfy a set of criteria (e.g., a threshold, etc.) for the user to be classified as an expert for the first feature, and the user can be classified as a novice for a second feature. [0061] one or more actions intended by the user, difficulties (e.g., that the user is having 

receiving, from the third user device, objective data related to a context in which the request for the first video content item was made; (the monitoring component 108 is configured to receive implicit or explicit feedback 114 generated during, or in association with, the user's 106 interaction with a UX 104… the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), employed by the user 106 to produce a result or output [0028] feedback generated during, or in association with, the user's interaction with the UX is received. The feedback can be express or implied [0054])
providing at least a portion of the objective data received from the third user device to the predictive model; (usage feedback, query feedback, and/or sensed characteristics are analyzed to determine one or more attributes for a user model associated with the user… the user model can include a set of attributes corresponding to features of the UX [0060] user can be classified based in part on a user model [0061])
 receiving a second output from the predictive model indicating, based on the subjective intent identified by the predictive model, that the third user device is to present the first video content item in the second user interface having the second set of user interface elements based on the subjective intent identified by the predictive model; and in response to receiving the second output from the predictive model, 

As shown above, in the interpretation that a video game, and access thereof through a service, is a “video content delivery service” and “video content item[s]”, Meijer teaches the limitations of Claim 1. However, Meijer teaches that UX 104 can include, but is not limited to, an operating system, an application (e.g., word processor, electronic mail, computer aided drafting, video game, etc.), a user interface, and so forth (Meijer [0022]). However, Meijer may not explicitly disclose a “video content delivery service” or “video content item[s]” that are streaming videos/streaming video delivery service.
Su teaches:
A method for presenting a customized user interface, comprising: selecting at least a plurality of users of a video content delivery service from users of the video content delivery service; for a plurality of user devices associated with the plurality of users: receiving requests for video content items; receiving objective data related to 

Su suggests:
causing each of the plurality of user devices to prompt the associated users to provide subjective data related to an intent of a user when requesting the video content items; and receiving subjective data generated based on user input responsive to the prompt; (review system 225 may collect data from viewer observation of the videos. Viewer observation data may be expressed as visual preference labels [0043] indications of the intended display device or intended viewing conditions [0034])

Su further teaches:
receiving, from a first user device, input that maps each of a plurality of user intents to at least one of a plurality of different user interfaces for presenting video content items; (identify sets of bit stream parameters, such as average bit rate, peak bit rate, frame rate, and/or frame resolution, in an adaptive stream system to provide end users with different tiers of service each [0022] Features extracted by the feature extractor 220 may further include indications of the intended display device (e.g., a mobile device or a large-format display device such as a television display) or intended 
training a predictive model to identify a subjective intent of the user in requesting a video content item (visual preferences can be estimated, and included in the manifest file to help a streaming client assess visual  impact of different choices, and therefore make informed decisions and improve the viewing experience. The visual preference predictions can include 1) absolute category labels, 2) probability/reliability of absolute category labels, 3) relative preference labels, and/or 4) probability/reliability of relative preference labels [0065], Viewer observation data may be expressed as visual preference labels, which may include absolute quality scores [0043] the visual preference predictions can be used… to optimally compose a stream from video units of different tiers… optimize the received stream for the display and adapt to varying scenarios such as the viewing condition, network condition, or power/resource situation [0066] intended display device (e.g., a mobile device or a large-format display device such as a television display) or intended viewing conditions (e.g., viewing conditions with respect to ambient lighting). [0034])

receiving, from a second user device, a request for a first video content item; receiving, from the second user device, objective data related to a context in which the request for the first video content item was made; (See FIG. 2(b), a terminal and, in particular, a controller 250 that may select bit stream parameters for new input data 
providing at least a portion of the objective data received from the second user device to the predictive model; (The parameter search system 260 may apply extracted features to the model database 265 to determine bit stream parameters for coding [0048])
receiving a first output from the predictive model indicating, based on the subjective intent identified by the predictive model, that the second user device is to present the first video content item in the first user interface… based on the subjective intent identified by the predictive model; in response to receiving the first output from the predictive model, causing the second user device to present the first video content item in the first user interface… based on the subjective intent identified by the predictive model; (if input video data was identified as having the first feature set, the parameter search system 260 may retrieve from the database 265 data representing the first, second, and third bit stream parameters and the "good," "excellent" and "awful" quality reviews that were associated with them. The controller 250 may select the bit stream parameter that yield the highest quality review (e.g., the second bit stream parameters that generated the "excellent" score) and provide control data to the pre-processor 270 and the video coder 275 to process the input video data accordingly [0048] The 
receiving, from a third user device, a request for the first video content item; receiving, from the third user device, objective data related to a context in which the request for the first video content item was made; (See FIG. 2(b), a terminal and, in particular, a controller 250 that may select bit stream parameters for new input data [0047], The feature extractor 255 may perform analysis of the input video data to identify features therefrom. In this regard, the feature extractor 255 may replicate feature classifications performed by the feature extractor 220 of the training system 210 [0048] features extracted from source video [0026], features extracted from coded video data bit stream [0027] and features include indications of the intended display device or intended viewing conditions [0034])
providing at least a portion of the objective data received from the third user device to the predictive model; (The parameter search system 260 may apply extracted features to the model database 265 to determine bit stream parameters for coding [0048])
receiving a second output from the predictive model indicating, based on the subjective intent identified by the predictive model, that the third user device is to present the first video content item in the second user interface… based on the subjective intent identified by the predictive model; and in response to receiving the second output from the predictive model, causing the third user device to present the 

As shown above, Su teaches that the review system collects data from viewer observation of the videos, which suggests, but may not explicitly disclose, that a prompt for collecting the observation data was displayed, i.e. causing each of the plurality of user devices to prompt the associated users to provide subjective data.

Given that Meijer teaches that the UX can include, but is not limited to, a video game, etc. and that the modification component 502 can modify virtually any aspect of the UX 104, including but not limited to a user interface, a function, a feature, a difficulty, a display, an operation, etc. (Meijer [0041]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

One would have been motivated to make such a modification so that visual preferences can be estimated, and included in the manifest file to help a streaming client assess visual impact of different choices, and therefore make informed decisions and improve the viewing experience, (Su [0065]) to optimize the received stream for the display and adapt to varying scenarios such as the viewing condition, network condition, or power/resource situation (Su [0066]) including intended display device (e.g., a mobile device or a large-format display device such as a television display) or intended viewing conditions (e.g., viewing conditions with respect to ambient lighting) (Su [0034]), and to provide more personalized and intuitive user experiences (Meijer [0003]).
Regarding Claim 7, Meijer teaches:
A method for presenting a customized user interface, comprising: identifying first contextual information related to contexts in which requests for video content items were made from a plurality of user devices associated with a plurality of users; (See FIG.s 1-5, user models 116 in data store 118; a user experience (UX) is provided to a user. The UX can include, but is not limited to, an operating system, an application (e.g., word processor, electronic mail, computer aided drafting, video game, etc.), a user interface, and so forth. [0053] user models associated with other users [0037], services component 406 is configured to generate, enable, or otherwise provide one or more services to the user 106 based in part on the user model 116, a classification, an 
providing a prompt to each of the plurality of user devices to provide intent information related to an intent of a user when requesting the video content items; (query component 204 is configured to obtain explicit feedback 114 from the user 106 via one or more feedback queries or questions. The query component 204 can generate one or more feedback queries, and provide the feedback queries to the user 106. The queries can relate to, for example, the user's comfort with a feature or function of the UX 104, emotional response to an event in the UX 104, or a desired result based on a set of inputs, etc. [0029] a feedback query can be generated and provided to the user. The query can relate to, for example, the user's comfort with a feature or function of the UX, emotional response to an event in the UX, desired result or output based on a set of inputs, and so forth, and can be based in part on the usage feedback [0057])
receiving the intent information in response to the prompt; (The query component 204 can receive a response to the feedback query (e.g., feedback 114) from the user 
generating a trained predictive model that identifies the intent of the user when requesting a video content item with the first contextual information and the received intent information, (prediction component 404 is configured to infer, determine, or otherwise predict one or more actions intended by the user 106, difficulties of the user 106, or errors of the user 106, with regards to UX 104 based at least in part on the user model 116 [0037] usage feedback, query feedback, and/or sensed characteristics are analyzed to determine one or more attributes for a user model associated with the user… the user model can include a set of attributes corresponding to features of the UX [0060] one or more actions intended by the user, difficulties (e.g., that the user is having or likely to have), or errors (e.g., that the user is making or likely to make) can be predicted based at least in part on the user model, an emotional state, a prediction, and/or a classification. For example, it can be predicted that the user is likely to have difficulty with a level of a video game based on the user being classified as a novice… user models associated with other users [0062] leveraging actions taken by other users, the prediction component 404 can predict a function or action intended by the user 106 [0038])
wherein the trained predictive model determines, based on the intent of the user identified by the predictive model, which version of a user interface from a plurality of 
receiving, from a second plurality of user devices, requests for video content items; (a user experience (UX) is provided to a user. The UX can include, but is not limited to, an operating system, an application (e.g., word processor, electronic mail, computer aided drafting, video game, etc.), a user interface, and so forth [0053])
identifying, for each request for a video content item received from the second plurality of user devices, second contextual information related to a context in which the request for the video content items was made; (the monitoring component 108 is configured to receive implicit or explicit feedback 114 generated during, or in association with, the user's 106 interaction with a UX 104… the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), employed by the user 106 to produce a result or output [0028] feedback generated during, or in association with, the user's interaction with the UX is received. The feedback can be express or implied [0054])
receiving, for each request for a video content item received from the second plurality of user devices, an output from the predictive model indicating, based on a user intent identified by the predictive model, which version of the user interface to present based on at least a portion of the second contextual information; and causing each of 
As shown above, in the interpretation that a video game, and access thereof through a service, is a “video content delivery service” and “video content item[s]”, Meijer teaches the limitations of Claim 1. However, Meijer teaches that UX 104 can include, but is not limited to, an operating system, an application (e.g., word processor, electronic mail, computer aided drafting, video game, etc.), a user interface, and so forth (Meijer [0022]). However, Meijer may not explicitly disclose a “video content delivery service” or “video content item[s]” that are streaming videos/streaming video delivery service.

Su teaches:


Su suggests:
providing a prompt to each of the plurality of user devices to provide intent information related to an intent of a user when requesting the video content items; receiving the intent information in response to the prompt; (review system 225 may collect data from viewer observation of the videos. Viewer observation data may be expressed as visual preference labels [0043] indications of the intended display device or intended viewing conditions [0034])

Su further teaches:
generating a trained predictive model that identifies the intent of the user when requesting a video content item with the first contextual information and the received intent information, (visual preferences can be estimated, and included in the manifest file to help a streaming client assess visual  impact of different choices, and therefore make informed decisions and improve the viewing experience. The visual preference 
wherein the trained predictive model determines, based on the intent of the user identified by the predictive model, which version of a user interface from a plurality of user interfaces is to be presented based on a predicted user intent determined based on information related to a context in which a request for video content is being made, wherein each of the plurality of users interfaces corresponds to one of a plurality of predicted user intents, wherein a first user interface… [is] different… from a second user interface in the plurality of user interfaces, and wherein the video content is presented within the determined version of the user interface… selected based on the predicted user intent; (the parameter search system 260 may apply extracted features to the model database 265 to determine bit stream parameters for coding [0048] The selected parameter may be one that results in the optimal subjective review and/or desired tier of service aggregated across the segments [0069] intended display device (e.g., a mobile device or a large-format display device such as a television display) or intended viewing 
receiving, from a second plurality of user devices, requests for video content items; (See FIG. 2(b), a terminal and, in particular, a controller 250 that may select bit stream parameters for new input data [0047], The feature extractor 255 may perform analysis of the input video data to identify features therefrom. In this regard, the feature extractor 255 may replicate feature classifications performed by the feature extractor 220 of the training system 210 [0048] features extracted from source video [0026], 
identifying, for each request for a video content item received from the second plurality of user devices, second contextual information related to a context in which the request for the video content items was made; (The parameter search system 260 may apply extracted features to the model database 265 to determine bit stream parameters for coding [0048] The feature extractor 255 may perform analysis of the input video data to identify features therefrom. In this regard, the feature extractor 255 may replicate feature classifications performed by the feature extractor 220 of the training system 210 [0048] features extracted from source video [0026], features extracted from coded video data bit stream [0027] and features include indications of the intended display device or intended viewing conditions [0034]) 
receiving, for each request for a video content item received from the second plurality of user devices, an output from the predictive model indicating, based on a user intent identified by the predictive model, which version of the user interface to present based on at least a portion of the second contextual information; and causing each of the second plurality of user devices to present a version of the user interface in which the video content item is presented based on the output from the predictive model, wherein two user devices of the second plurality of user devices are caused to present two different versions of the user interface… based on the predicted user intent in which the same video content item is presented based on the output of the predictive model. (if input video data was identified as having the first feature set, the parameter search system 260 may retrieve from the database 265 data representing the first, second, and 

Given that Meijer teaches that the UX can include, but is not limited to, a video game, etc. and that the modification component 502 can modify virtually any aspect of the UX 104, including but not limited to a user interface, a function, a feature, a difficulty, a display, an operation, etc. (Meijer [0041]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video game and video game delivery service in the UX of Meijer to include streaming video and a streaming video delivery service, to meet the alternative interpretation of the claim limitations, with a reasonable expectation of success.

One would have been motivated to make such a modification so that visual preferences can be estimated, and included in the manifest file to help a streaming client assess visual impact of different choices, and therefore make informed decisions and improve the viewing experience, (Su [0065]) to optimize the received stream for the 

Regarding Claims 8 and 14, Claim 8 is directed to a system for presenting a custom user interface, the system comprising: a memory that stores computer-executable instructions; and a hardware processor that, when executing the computer-executable instructions stored in the memory, is configured to perform steps that are substantially the same as Claim 1, and Claim 14 is directed to a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor, cause the processor to perform a method for presenting a customized user interface that is substantially the same as Claim 1, and is therefore rejected under the same rationale as presented above with respect to Claim 1, and further in view of FIG.s 10 and 11 of Meijer, e.g. processing unit 1120, system memory 1130, and process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer [0087] of Meijer, and FIG. 5 of Su, processor, memory, and instructions stored in the memory and executed by the processor [0070]-[0071] Su, and FIG.s 10 and 11 of Meijer.

Claims 2-6, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer and Su as applied to Claims 1, 8 and 14 above, and further in “User Intent In Online Video Search” NPL published Nov. 2015 (cited in previous Office Action), hereinafter “User Intent”.

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Meijer may not explicitly disclose:
wherein a first user intent of the plurality of user intents is an intent to consume the video content item for information included in the video content item.

“User Intent” teaches:
wherein a first user intent of a plurality of user intents is an intent to consume a video content item for information included in the video content item. (pp. 54 table 3.1, Intent categories including information, Experience: Learning, and Experience: Exposure)

Given that Meijer teaches that the query can relate to, for example, the user's comfort with a feature or function of the UX, emotional response to an event in the UX, desired result or output based on a set of inputs, and so forth, [0057] while Su teaches that viewer observation data may be expressed as visual preference labels [0043] and providing indications of the intended display device or intended viewing conditions [0034], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback from the query of Meijer combined with the viewer observation data of Su, to include a first user intent of a 

One would be motivated to make such a combination because this is one of the intents frequently exhibited in video searches, as taught by “User Intent” (at e.g. pp. 54-55).

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Meijer may not explicitly disclose:
wherein a second user intent of the plurality of user intents is an intent to consume the video content item for entertainment.

“User Intent” teaches:
wherein a second user intent of the plurality of user intents is an intent to consume the video content item for entertainment. (pp. 54-55, Table 3.1 - Affect and Object, The video serves for relaxation or entertainment purposes, goal of users is to change their mood or affective or physical state and includes relaxation and in general other effects of entertainment, and the video might ultimately serve the purpose of entertaining the hotel guests or providing them with the impression of exposure to experience)

Given that Meijer teaches that the query can relate to, for example, the user's comfort with a feature or function of the UX, emotional response to an event in the UX, 

One would be motivated to make such a combination because this is one of the intents frequently exhibited in video searches, as taught by “User Intent” (at e.g. pp. 54-55).

Regarding Claim 4, the rejection of Claim 3 is incorporated.
The combination of Meijer, Su and “User Intent” teaches:
wherein causing each of the plurality of user devices to prompt the associated users comprises causing each of the plurality of user devices to query one of the associated users to determine whether an associated user intended to consume the requested video content items primarily for entertainment or primarily for the information included in the video content items. (a feedback query can be generated and provided to the user. The query can relate to, for example, the user's comfort with a feature or function of the UX, emotional response to an event in the UX, desired result or output based on a set of inputs, and so forth, and can be based in part on the usage feedback 

Given that Meijer teaches that the query can relate to, for example, the user's comfort with a feature or function of the UX, emotional response to an event in the UX, desired result or output based on a set of inputs, and so forth, [0057] while Su teaches that viewer observation data may be expressed as visual preference labels [0043] and providing indications of the intended display device or intended viewing conditions [0034], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prompts of Su and Meijer to query one of the associated users to determine whether an associated user intended to consume the requested video content items primarily for entertainment or, as shown in “User Intent”.

One would be motivated to make such a combination because they are intents frequently exhibited in video searches, as taught by “User Intent” (at e.g. pp. 54-55), which could be utilized so that visual preferences can be estimated, and included in the manifest file to help a streaming client assess visual impact of different choices, and therefore make informed decisions and improve the viewing experience. (Su [0065])

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Meijer may not explicitly disclose:
wherein the objective data related to the context in which the request for the first video content item was made includes information indicating whether the request for the first video content item was initiated from search results provided through the content delivery service.

“User Intent” teaches:
wherein objective data related to a context in which a request for a first video content item was made includes information indicating whether the request for the first video content item was initiated from search results provided through the content delivery service. (In one search session, User A first submits query meerkat habitat, returning a non-satisfying results list and resulting in no user click, i.e., in a failed query. The user then generalizes the query to meerkat, which leads to results containing a video the user does click. In another search session, User B first submits query meerkat to the video search engine. This does not lead to a search results click, but narrowing the query to meerkat habitat does... The success rate of a query is defined as the relative proportion of cases in which users click on a result in the returned results list produced by this query. [pp. 16-17])

Given that Meijer teaches that the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), 

One would have been motivated to do so because it is useful in determining user intent, as taught by “User Intent” (at e.g. pp. 102-103, 117-118).

Regarding Claim 6, the rejection of Claim 5 is incorporated.
Meijer may not explicitly disclose:
wherein the objective data related to the context in which the request for the first video content item was made includes a search query that was used in initiating the search.

“User Intent” teaches:
wherein the objective data related to the context in which the request for the first video content item was made includes a search query that was used in initiating the search. (pp. 53 social-web mining for intent data, pp. 57 Mined Categories, pp. 105-106 intent-aware video search result optimization approach, pp. 109-110 research questions, and pp. 117-118 analyze individual queries)

Given that Meijer teaches that the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), employed by the user 106 to produce a result or output [0028] and Su teaches to identify various features from the training videos [0026] and [0027], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the various features identified and monitored interactions of Meijer combined with Su to include the objective data related to the context in which the request for the first video content item was made includes a search query that was used in initiating the search, as taught by “User Intent”.

One would have been motivated to do so because it is useful in determining user intent, as taught by “User Intent” (at e.g. pp. 102-103, 117-118).

Regarding Claims 9 and 15, the rejection of Claims 8 and 14 are incorporated.
Claims 9 and 15 are substantially the same as Claim 2 and are therefore rejected under the same rationale as above.

Regarding Claims 10 and 16, the rejection of Claims 9 and 15 are incorporated.
Claims 10 and 16 are substantially the same as Claim 3 and are therefore rejected under the same rationale as above.

Regarding Claims 11 and 17, the rejection of Claims 10 and 16 are incorporated.
Claims 11 and 17 are substantially the same as Claim 4 and are therefore rejected under the same rationale as above.

Regarding Claims 12 and 18, the rejection of Claims 8 and 14 are incorporated.
Claims 12 and 18 are substantially the same as Claim 5 and are therefore rejected under the same rationale as above.

Regarding Claims 13 and 19, the rejection of Claims 12 and 18 are incorporated.
Claims 13 and 19 are substantially the same as Claim 6 and are therefore rejected under the same rationale as above.

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive.
On pages 13-14 of the response, and with respect to Claim 7, Applicant submits that, “Su does not disclose or suggest a trained predictive model that "determines, based on the intent of the user identified by the predictive model, which version of a user interface from a plurality of user interfaces is to be presented based on a predicted user intent determined based on information related to a context in which a request for video content is being made." Rather, based on the intent of the user identified by the predictive model, which version of a user interface from a plurality of user interfaces is to be presented based on a predicted user intent determined based on information related to a context in which a request for video content is being made." Because of this, Su also cannot and would not disclose or suggest the feature of "causing each of the second plurality of user devices to present a version of the user interface for presenting video content based on the output from the predictive model, wherein two user devices of the second plurality of user devices are caused to present two different versions of the user interface to present the same video content item based on the output of the predictive 
Examiner notes that the specification, as filed, states that “contextual information can be any suitable objective Information” (¶ [0039] of the originally filed specification), “receive any suitable information related to the users' intended activity on the media platform” (¶ [0031] of the originally filed specification) and “input the received contextual information into the trained model to predict any suitable intended user activity with respect to the media content item” (¶ [0043] of the originally filed specification).
Also, Examiner notes that the specification, as filed, does not provide an explicit definition of “predicted user intent” or “subjective intent”. ¶¶ 26 and 43-46 of the originally filed specification provide some examples of “intent” including, “the mechanisms can train a model to predict when users, for example, intend to view a video item for entertainment and/or when users intend to view a video item to learn how to perform a task… if the model predicts that a user intends to view a video in a group setting, the mechanisms can cause the user to be presented with a user interface that presents the video item in a full screen mode and does not present user comments, menu options, and/or other user interface features. As another example, if the model predicts that a user intends to view a video for shopping, the mechanisms can cause the user to be presented with a user interface that includes advertisements, the prices of products, 

Su discloses that training the model for adapting an input video to a tier includes a data model relating the various feature sets identified from the videos of the database of training videos 215, their bit stream parameters, and the associated reviews, which includes the viewer observation data from the review system 225, the features from the feature extractor 220, and/or coding parameters 224 (Su [0044], [0045]), where the set of features includes an intended display device and/or intended viewing conditions (Su [0034]) and the reviews relate to subjective quality for a given feature set (Su [0046]).
Su then uses the training system 210 and the components of the terminal 280 in conjunction to perform a coding operation on an input video data that optimizes video quality of the coded input video data (Su [0049]). An input video is received and analyzed to determine one or more features of the input video data, similar to the operation of the feature 
While Su may not explicitly disclose that the different versions of the user interfaces for the intended display devices or intended viewing conditions include a different set of user interface elements selected based on the predicted user intent, Meijer is included in the rejection to resolve any such deficiencies of Su.
As shown in the previous Office Action, Meijer also teaches the limitation of “generating a trained predictive model that identifies the intent of the user when requesting a video content item with the first contextual information and the received intent information, wherein the trained predictive model determines which version of a user interface from a plurality of user interfaces is to be presented based on a predicted user intent determined based on information related to a context in which a request for video content is being made, wherein each of the plurality of users interfaces corresponds to one of a plurality of predicted user intents, wherein a first user interface has a different set of user interface elements from a second user interface in the plurality of user interfaces, and 
Meijer further teaches causing each of the second plurality of user devices to present a version of the user interface in which the video content item is presented based on the output from the predictive model, wherein two user devices of the second plurality of user devices are caused to present two different versions of the user interface that each have the different set of user interface elements selected based on the predicted user intent in which the same video content item is presented based on the output of the predictive model. (a user can be classified based in part on a user model… For example, the user can be classified as a novice, intermediate, or expert for the UX user based on the user model. Additionally or alternatively, one or more attributes of the user can 
Examiner notes that the Office Action now presents Meijer as the primary reference and Su as the secondary reference in the rejection.
Thus, given the broadest reasonable interpretation of the claims, in light of the specification, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 14 of the response, and with respect to Claims 1, 8 and 14, Applicant submits, “independent claims 1, 8, and 14, which recite similar features as independent claim 7, are allowable for at least the same reasons that 
In regard to the dependent claims, dependent claims 2-6, 9-13, and 15-21, are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.




On page 15 of the response, and with respect to Claims 1, 8 and 14, Applicant submits, “independent claims 1, 8, and 14, which recite similar features as independent claim 7, are allowable for at least the same reasons that independent claim 7 is allowable.” Examiner respectfully disagrees for at least the reasons set forth above with respect to Claim 7.
In regard to the dependent claims, dependent claims 2-6, 9-13, and 15-21, are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179